881 F.2d 1070Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Winston Roy MARTIN, Defendant-Appellant.
No. 88-7281.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided July 26, 1989.Rehearing Denied Aug. 31, 1989.

Winston Roy Martin, Appellant pro se.
Debra Jean Prillaman, Office of the United States Attorney, for appellee.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Winston Roy Martin appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Martin, CR-85-108-R;  CA-88-23-R (E.D.Va. Aug. 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.1


2
AFFIRMED.



1
 While the district court determined that Martin's sufficiency of the evidence claims were not cognizable under Sec. 2255, we have reviewed the substance of the claims and found them to be without merit